     Case 3:17-cv-00659-HDM-VPC Document 17 Filed 09/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                              DISTRICT OF NEVADA
 8
     ROBERT LOGAN BERRY, JR.,                  Case No. 3:17-cv-00659-HDM-VPC
 9
                             Petitioner,
10         v.                                  ORDER
11   WARDEN BAKER, et al.,
12                          Respondents.
13
           This represented habeas petition comes before the court on
14
     petitioner’s motion to voluntarily dismiss the case (ECF No. 16).
15
           On February 22, 2018, the court granted the petitioner’s
16
     motion to stay this action while he pursued a motion to reopen his
17
     previously dismissed petition in Case No. 3:16-cv-00470-MMD-WGC.
18
     The court directed this action be administratively closed until
19
     such time as the court, on motion or sua sponte, reopened the case.
20
           The court in Case No. 3:16-cv-00470-MMD-WGC has granted the
21
     motion to reopen proceedings and the petition in that case is now
22
     fully briefed and awaiting a decision. The petitioner accordingly
23
     now moves to voluntarily dismiss this case.
24
           Good cause appearing, IT IS THEREFORE ORDERED that this action
25
     is hereby REOPENED for the purposes of granting the petitioner’s
26
     motion to voluntarily dismiss (ECF No. 16).
27

28


                                           1
     Case 3:17-cv-00659-HDM-VPC Document 17 Filed 09/29/20 Page 2 of 2


 1         IT IS FURTHER ORDERED that, pursuant to Federal Rule of Civil

 2   Procedure 41(a)(1)(A)(i), the petitioner’s motion to voluntarily

 3   dismiss   (ECF   No.   16)   is   GRANTED,   and   this   action   is   hereby

 4   DISMISSED.

 5         IT IS SO ORDERED.

 6         DATED: This 29th day of September, 2020.
 7

 8                                       ____________________________
                                         UNITED STATES DISTRICT JUDGE
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                           2
